DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.













Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10966481 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are overlapping in scope.

Current Application: 17221606
US Patent 10966481
Claim 1:

An article of footwear, comprising:
an upper;
a sole structure;
a rechargeable power source positioned in the sole structure;
a tensioning system, operatively coupled to the rechargeable power source, configured to increase and decrease tension on a lace; and
a secondary wireless recharge antenna, positioned in the sole structure and operatively coupled to and co-located with the rechargeable power source;
wherein the secondary wireless recharge antenna is configured to have a current induced therein by a primary wireless recharge antenna of a charging component of a recharge system when the charging component is placed in proximity of the sole structure, the recharge system configured to be operatively coupled to an external power source;
wherein the rechargeable power source is configured to be recharged based on the current induced in the secondary wireless recharge antenna and provide the power to increase and decrease the tension on the lace.
Claim 1:
A system, comprising: 
an article of footwear comprising: 
an upper with a lace routing pattern; 
a sole structure; 
a rechargeable power source positioned in the sole structure; 
a secondary wireless recharge antenna, positioned in the sole structure and operatively coupled to and co-located with the rechargeable power source; and 
a tensioning system, operatively coupled to the rechargeable power source, configured to increase and decrease tension on a lace through the lace routing pattern; and 
a recharge system, configured to be operatively coupled to an external power source, comprising a charging component, the charging component configured to be in proximity of the sole structure and comprising a primary wireless recharge antenna, the primary wireless recharge antenna configured to induce a current in the secondary wireless recharge antenna when energized by the external power source; 
wherein rechargeable power source is configured to be recharged based on the current induced in the secondary wireless recharge antenna and provide the power to increase and decrease the tension on the lace.
Claim 6:
A method of making an article of footwear, comprising:
securing a sole structure to an upper;
positioning a rechargeable power source in the sole structure;

operatively coupling a tensioning system to the rechargeable power source, the tensioning system configured to increase and decrease tension on a lace; and

positioning a secondary wireless recharge antenna in the sole structure to co-locate the secondary wireless recharge antenna with the rechargeable power source; and

operatively coupling the secondary wireless recharge antenna to the rechargeable power source;

wherein the secondary wireless recharge antenna is configured to have a current induced therein by a primary wireless recharge antenna of a charging component of a recharge system when the charging component is placed in proximity of the sole structure, the recharge system configured to be operatively coupled to an external power source;

wherein the rechargeable power source is configured to be recharged based on the current induced in the secondary wireless recharge antenna and provide the power to increase and decrease the tension on the lace.
Claim 6:
A method of making an article of footwear, comprising: securing a sole structure to an upper; positioning a rechargeable power source in the sole structure; operatively coupling a tensioning system to the rechargeable power source, the tensioning system configured to increase and decrease tension on a lace; and positioning a secondary wireless recharge antenna in the sole structure to co-locate the secondary wireless recharge antenna with the rechargeable power source; and operatively coupling the secondary wireless recharge antenna to the rechargeable power source; wherein the secondary wireless recharge antenna is configured to have a current induced therein by a primary wireless recharge antenna of a charging component of a recharge system when the charging component is placed in proximity of the sole structure, the recharge system configured to be operatively coupled to an external power source; wherein the rechargeable power source is configured to be recharged based on the current induced in the secondary wireless recharge antenna and provide the power to increase and decrease the tension on the lace.
Claim 11: 
A system, comprising:
an article of footwear comprising:
an upper,
a sole structure;
a rechargeable power source;
a secondary wireless recharge antenna, positioned in the sole structure and operatively coupled to and co-located with the rechargeable power source; and

a tensioning system, operatively coupled to the rechargeable power source, configured to increase and decrease tension on a lace engaged with the upper; and

a recharge system, configured to be operatively coupled to an external power source, comprising a charging component, the charging component configured to be in proximity of the article of footwear and comprising a primary wireless recharge antenna, the primary wireless recharge antenna configured to induce a current in the secondary wireless recharge antenna when energized by the external power source;

wherein the rechargeable power source is configured to be recharged based on the current induced in the secondary wireless recharge antenna and provide the power to increase and decrease the tension on the lace.
Claim 1:
A system, comprising: 
an article of footwear comprising: 
an upper with a lace routing pattern; 
a sole structure; 
a rechargeable power source positioned in the sole structure; 
a secondary wireless recharge antenna, positioned in the sole structure and operatively coupled to and co-located with the rechargeable power source; and 
a tensioning system, operatively coupled to the rechargeable power source, configured to increase and decrease tension on a lace through the lace routing pattern; and 

a recharge system, configured to be operatively coupled to an external power source, comprising a charging component, the charging component configured to be in proximity of the sole structure and comprising a primary wireless recharge antenna, the primary wireless recharge antenna configured to induce a current in the secondary wireless recharge antenna when energized by the external power source; 

wherein rechargeable power source is configured to be recharged based on the current induced in the secondary wireless recharge antenna and provide the power to increase and decrease the tension on the lace.


Regarding claims 2 – 5, 7 – 10, 12 – 20, the claims are dependent upon claims 1, 6, and 11, please see above arguments.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859